DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11, 12, 14, 17, 19-24 and 40-42  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeCharms (US 2004/0092809).  Note:  The following rejection corresponds to the Written Opinion for PCT/US2017/015659 dated 05/05/2017.
Regarding claim DeCharms discloses “obtaining functional activity data for a region of a brain of a first individual, wherein the functional activity data represent a collective activity of a plurality of neurons in the region (paragraphs 0017, 0261); and estimating relative activities of neural pathways regulated by each of a plurality of neuronal subtypes by computationally processing the functional activity data (paragraph 0192), wherein the computational processing comprises: i) generating a connectivity model from the functional activity data based on a network model of functional connections among interconnected nodes representing the region, wherein the interconnected nodes comprise a node corresponding to each of the plurality of neuronal subtypes (paragraph 0370); and ii) deriving a set of coefficients from a linear regression between a) the connectivity model; and b) neuronal subtype-specific connectivity estimates among the interconnected nodes (paragraph 0369), wherein the set of coefficients of the regression represent the contribution to the functional activity data of a neural pathway regulated by each of the plurality of distinct neuronal subtypes (paragraph 0369).”
Regarding claim 2, DeCharms discloses “wherein the functional activity data is resting-state functional activity data.” (paragraph 0290)
Regarding claim 3, DeCharms discloses “wherein each of the neuronal subtypes comprise neurons categorized by neuronal identity.” (paragraphs 0172, 0504)
Regarding claim 11, DeCharms discloses “wherein the functional activity data is obtained by functional magnetic resonance imaging (fMRI), magentoencephalography (MEG), and/or electroencephalography (EEG).” (paragraph 0006)
Regarding claim 12, DeCharms discloses “wherein the obtaining comprises measuring functional activity of the region using fMRI, MEG, and/or EEG, to obtain the functional activity data.” (paragraph 0007)
Regarding claim 14, DeCharms discloses “wherein the region of the brain comprises the thalamus, cortex, ventral tegmental area (VTA), prefontal cortex (PFC), nucleus accumbens (NAc), amygdala (BLA), substantia nigra (SN), ventral pallidum, globus pallidus, dorsal striatum, ventral striatum, subthalamic nucleus (STN), anterior caudate putamen (CPu), globus pallidus external (GPe), globus pallidus internal (GPi), hippocampus, dentate gyrus, cingulate gyrus, entorhinal cortex, olfactory cortex, motor cortex, or cerebellum, or combinations thereof.” (paragraphs 0182, 0201)
Regarding claim 17, DeCharms discloses “wherein the neuronal subtypes comprise dopaminergic, cholinergic, gamma-aminobutyric acid- (GABA)ergic, glutamatergic, or peptidergic neurons.” (paragraph 0486)
Regarding claim 19, DeCharms discloses “wherein the neuronal subtype-specific connectivity estimate is derived from a different species of organism than the species of organism to which the first individual belongs.” (paragraphs 0009, 0044)
Regarding claim 20, DeCharms discloses “wherein the first individual is a human individual.” (paragraph 0044)
Regarding claim 21, DeCharms discloses “wherein the first individual is a healthy individual.” (paragraph 0375)
Regarding claim 22, DeCharms discloses “wherein the first individual has a neurological disorder.” (paragraph 0010)
Regarding claim 23, DeCharms discloses “wherein the neurological disorder is a neurological disease, or an age-related neurological disorder.” (paragraph 0010)
Regarding claim 24, DeCharms discloses “wherein the neurological disease is Parkinson's disease, Alzheimer's disease, dementia, epilepsy, autism, bipolar disorder, schizophrenia, Tourette's syndrome, obsessive compulsive disorder, attention deficit hyperactivity disorder, Huntington's disease, multiple sclerosis, or migraine.” (paragraph 0010)
Regarding claim 40, DeCharms discloses “a magnetic resonance imaging (MRI) device, a processor; and a non-transient computer-readable medium (Fig. 1, ref.# 100, 110; Fig. 2, ref.# 230, 220) comprising instructions that, when executed by the processor, cause:  8Aly Dkt. No.: STAN-1303 USSN: 16/072,476the MRI device to record a functional activity of a brain of an individual, thereby generating functional activity data for a region of the brain; and the processor to perform the method of claim 1 using the generated functional activity data. (See claim 1 above)” 
Regarding claim 41, DeCharms discloses “a deep brain stimulation device, or a transcranial magnetic stimulation device.” (paragraph 0029)
Regarding claim 42, DeCharms discloses “a user interface and a data connector that transmits data from the processor to the user interface.” (Fig. 2, ref.# 220, 225)

Allowable Subject Matter
Claims 4-10, 13, 15, 16, 18 and 25-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li, et al. (US 2019/0264285) teaches a system and method that utilizes the functional activity data for a region of a brain along with estimating relative activities of neural pathways.
Lee, et al. (US 2019/0150742) teaches a functional MRI system and methods used in the analysis of neural pathways.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                             
June 2, 2022